 


109 HR 4558 IH: United Nations Voting Accountability Act of 2005
U.S. House of Representatives
2005-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4558 
IN THE HOUSE OF REPRESENTATIVES 
 
December 15, 2005 
Mr. Gohmert (for himself, Mr. Burton of Indiana, Mrs. Drake, Mr. Otter, Mr. Sam Johnson of Texas, Mr. Hall, Mr. Culberson, Mr. Neugebauer, Mr. Kingston, Mr. Westmoreland, Mr. Norwood, Mr. Hostettler, Mr. Weldon of Florida, Mr. Marchant, and Ms. Foxx) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To prohibit United States assistance to foreign countries that oppose the position of the United States in the United Nations. 
 
 
1.Short titleThis Act may be cited as the United Nations Voting Accountability Act of 2005.  
2.Prohibition on assistance to countries that oppose the position of the United States in the United Nations 
(a)ProhibitionUnited States assistance may not be provided to a country that opposed the position of the United States in the United Nations. 
(b)Exemption due to change in government 
(1)In generalThe Secretary of State may exempt a country from the prohibition described in subsection (a) if the Secretary determines that since the beginning of the most recent session of the General Assembly— 
(A)there has been a fundamental change in the leadership and policies of the government of a country to which the prohibition in such subsection applies; and 
(B)as a result of such change the government of such country will no longer oppose the position of the United States in the United Nations. 
(2)Duration of exemptionAn exemption under paragraph (1) shall be effective only until submission of the next report required under section 406 of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 (22 U.S.C. 2414a) that is submitted after the Secretary makes such an exemption. 
(3)Notification and discussionThe Secretary shall notify Congress with respect to an exemption made under paragraph (1), together with a discussion of the basis for the Secretary’s determination with respect to each such exemption.  
(c)Exemption for national security interestsThe President may exempt a country from the prohibition described in subsection (a) if the President determines that such exemption is in the national security interests of the United States. 
(d)DefinitionsAs used in this Act— 
(1)the term opposed the position of the United States means, in the case of a country, that the country’s votes in the United Nations General Assembly during the most recent session of the General Assembly and, in the case of a country which is a member of the United Nations Security Council, the country’s votes in the Security Council during the most recent session of the General Assembly, were the same as the position of the United States less than 50 percent of the time, using for this purpose a comparison of the vote cast by each member country with the vote cast by the United States, as described in the annual report submitted to Congress pursuant to section 406 of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991; 
(2)the term most recent session of the General Assembly means the most recently completed plenary session of the General Assembly for which a comparison of the vote cast by each member country with the vote cast by the United States is described in the most recent report submitted to Congress pursuant to section 406 of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991; and 
(3)the term United States assistance means assistance under— 
(A)chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq.; relating to the economic support fund); 
(B)chapter 5 of part II of such Act (22 U.S.C. 2347 et seq.; relating to international military education and training); or 
(C)the Foreign Military Financing Program account under section 23 of the Arms Export Control Act (22 U.S.C. 2763). 
(e)Effective dateThis Act shall take effect upon the date of the submission to Congress of the report required under section 406 of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991, that is required to be submitted by March 31, 2006. 
 
